IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-40138
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                   VERSUS

                       SAN JUANA GARCIA-GUERRERO,

                                                 Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. M-98-CR-329-1
                        --------------------
                          October 26, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, court-appointed counsel for San

Juana Garcia-Guerrero, has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967); Garcai-Guerra has not filed a

response.      Our   independent   review   of    the   briefs   and   record

discloses no nonfrivolous issue.       Accordingly, counsel is excused

from further responsibilities herein, and the appeal is dismissed.

MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.